DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending and claims 1 and 14-19 have been amended.  
Response to Arguments
With respect to the Applicant’s arguments filed on 1/12/22 under 35 USC 112 (Remarks – 1/12/22, pg. 8), §102 (see Remarks, pg. 8-10), and §103 (see Remarks, pg. 8-10), the arguments have been fully considered and are persuasive.  For at least this reason, the rejections have been withdrawn below. 
With respect to the Applicant's arguments filed 1/12/22 under 35 USC 101, the arguments have been fully considered but they are not persuasive.  Specifically, the Applicant’s argument asserts that the limitation such as “a hold and spin instance comprises: determine that a triggering number of configurable symbols is displayed in a base outcome” may not be considered a certain method of organizing human activity and/or mental processes (see Remarks, pg. 7-8).  The Examiner respectfully disagrees.  Certain methods of organizing human activity includes concepts relating to fundamental economic principles, commercial or legal interactions, and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP 2106.04(a) II).  In this instance, the limitations such as “initiate one or more instances of a base game, the base game comprising a slot game” and “determining that a triggering number of configurable symbols is displayed in a base game outcome” recite steps for managing a slot game and a corresponding rule and/or instruction of the slot game which is analogous what the courts have construed as being directed to a certain method of organizing human activity.  For at least these reasons, the Applicant’s argument is not persuasive and has been maintained below.
With respect to mental processes, the limitation “determine that a triggering number of configurable symbols is displayed in a base outcome” recites a mental process because it recites an observation, evaluation, judgment, and/or opinion which under the broadest reasonable interpretation in light of the specification is a concept that is performed in the human mind (see MPEP 2106.04(a)III).  For at least this reasons, the Applicant’s argument is not persuasive.  
With respect to the limitation “determine, using a random number generator, a base game outcome”, the Applicant’s representative argues that the “use of a random number generator” is not a generic component of a generic computer system such that an alleged abstract idea is linked to a technological environment and is not an extra solution component.  The Examiner respectfully disagrees.  For instance, Paulsen et al. (US 2003/0060269 A1) discloses that conventional slot machines are gaming devices which upon initiating a play, a random number generator generates numbers to determine a selected indicium or symbol to be generated for an outcome of a slot game (see Paulsen, 0002).  It follows that the claim still recites a mental process because the requirement of “using a random number generator” amounts to merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept (see MPEP 2106.04(a)(III).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites a certain method of organizing human activity and/or mental processes such as “initiate one or more instances of a base game, the base game comprising a slot game” – certain method of organizing human activity, “determine a base game outcome, wherein the base game and corresponding display symbols, the display symbols selected from a symbol set comprising configurable symbols and non-configurable symbols” –certain method of organizing human activity and/or mental process; “determine that a triggering number of configurable symbols is displayed in a base game outcome” -certain method of organizing human activity and/or mental process; “a hold and spin stage of a feature game round, the hold and spin stage comprising one or more hold and spin instances, wherein presenting a hold and spin instance comprises: selecting replacement symbols for non-configurable symbols in a plurality of display symbol positions not occupied by the held configurable symbols” –certain method of organizing human activity and/or mental process; “determine a number of configurable symbols accumulated by the conclusion of the hold and spin stage” –certain method of organizing human activity and/or mental process; “a free game stage of the feature game round, the free game stage comprising a number of free game instances, the number of free game instances corresponding to the number of configurable symbols accumulated by the conclusion of the hold and spin stage, wherein at least one of the configurable symbols accumulated by the conclusion of the hold and spin stage indicates a first multiplier for an award that is determined during a first free game instance” –certain method of organizing human activity.  For at least these reasons, the claims recite a grouping of abstract ideas under Step 2A-prong 1.
 This judicial exception is not integrated into a practical application because the additional limitations such as “using a random number generator”, “control the display system to display the corresponding display symbols at a plurality of display symbols positions on a display device of the display system”, “control the gaming device to present a hold and spin stage of a feature game round”, “control the gaming device to present a free game stage of the feature game round”, “holding at least one of a displayed configurable symbol at its corresponding display symbol position” amount to extra solution activity of the abstract idea and/or to merely link the technological environment in which to perform the abstract idea (see MPEP 2106.05(g) and (h)).  Furthermore, the remaining limitations such as “a user interface system configured for receiving an indication”, “a display system comprising one or more display devices”, “a control system comprising one or more processors, the control system executing instructions which cause the control system”, “control the gaming device to present a game stage of the feature game round”, and “control the gaming device to present a free game stage of the feature game round” amount to mere instructions to invoke as a tool a general purpose computer to implement the abstract idea and/or generally link the abstract idea to a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a user interface system”, “a display system”, “a control system”, and “one or more processors” are well-known, routine, and conventional components to one of ordinary skill in the art in the gaming field.  For instance, Vancura (US 2010/0029381) discloses a conventional gaming machine includes a user interface system, a display system, and a control system and one or more processors as well-known, routine, and conventional components to one of ordinary skill in the gaming field (see Vancura, 0037-0040).  Moreover, the additional element of “using a random number generator” does not amount to significantly more than the judicial exception because “a random number generator” is a well-known, routine, and conventional component to one of ordinary skill in the art in the gaming field for determining a game outcome.  For instance, Paulsen et al. (US 2003/0060269 A1) discloses that conventional slot machines are gaming devices which upon initiating a play, a random number generator generates numbers to determine a selected indicium or symbol to be generated for an outcome of a slot game (see Paulsen, 0002). It follows that the recitation of these additional elements do not amount to an inventive concept.  For at least these reasons, the claims are found to recite an abstract idea without significantly more.
With respect to independent claim 14, the claim has been reviewed and analyzed and found to recite substantially the same limitations as addressed above with respect to independent Claim 1.  The claim is found to recite an abstract idea for substantially the same reasons.
With respect to dependent claims 2-13 and 15-19, the claims have been reviewed and analyzed and have been found to merely recite further steps of the abstract idea (e.g., claim 9 – “receiving an indication of a wager amount…a value of at least one configurable symbol,  claim 12, , mere instruction to invoke a general purpose computer as a tool to implement the abstract idea and/or generally link the abstract idea to a technological environment in which to perform the abstract idea (see MPEP 2106.04(a), 2106.05(f),(e), and (g)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715